DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.  Applicant’s terminal disclaimer is acknowledged.

Reasons for Allowance
In claim 1, the recitation of “defining a first threshold pressure value based on the determination of the operating condition of the closed cycle system,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-7 are allowable due to dependency on claim 1.
In claim 8, the recitation of “defining a first threshold pressure value based on the determination of the operating condition of the closed cycle system,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 9-14 are allowed due to dependency on claim 8.


Foster fails to teach “defining a first threshold pressure value based on the determination of the operating condition of the closed cycle system.”  It is not clear from the prior art why one having ordinary skill in the art would modify Foster to include this limitation.  
Very similarly, Foster teaches claim 8 except for the deficiencies noted above and the recuperator recited.  Again, it is not clear from the prior art why one having ordinary skill in the art would modify Foster to include those limitations above for claim 8.  Although a moot point, the recuperator is considered routine in the art for the purpose of preheating working fluid using waste heat from exhaust turbine gases (e.g., recuperators were known and such could be used instead of or in addition to cooling heat exchanger 19 in Fig. 2 of Foster so that the heat rejected through that heat exchanger is not wasted, and the location of the recuperator in claim 8 is considered routine and typical).
As a result, the claims are allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746            


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, February 14, 2022